            Case 1:18-cr-03989-WJ Document 68 Filed 05/26/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO


                                               Clerk's Minutes
Before the Honorable Chief Judge William P. Johnson

Case No.:          18-3989 WJ                        Date: May 26, 2020

Parties: USA v. Allister Danzig Quintana

Courtroom Clerk: R. Garcia                  Court Reporter: M. Loughran

Interpreter: N/A

Type of Proceeding: Telephonic Status Conference

Place of Court: Albuquerque

Total time in Court: 4 minutes

Evidentiary Hearing: No


Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
 Joseph Spindle                                       Ray Twohig




Proceedings:

10:00   Court in telephonic session; counsel enter appearances; Defendant not present.

        The Court notes this matter is set for a sentencing hearing on 6/22/20; notes Government’s request for

        upward variance; asks how many witnesses?

        Mr. Spindle advises 1 witness and 2 family victims; estimates one and a half to two hours for hearing.

        Mr. Twohig advises he is working on an unopposed motion to continue the sentencing hearing for reasons

        associated with COVID-19 and access by him and the psychologist; will have 3 witnesses.

        The Court asks if the matter needs an in-person hearing?

        Counsel agree in-person.

        The Court addresses McKinley County infection rates; inquires if hearing should be moved?

        Mr. Spindle is not opposed to continuance.
           Case 1:18-cr-03989-WJ Document 68 Filed 05/26/20 Page 2 of 2



        The Court asks if more than 30 days; 60-90 days?

        Mr. Twohig agrees 60 days for now; no objection from Mr. Spindle.

        The Court will set aside a half-day and into the afternoon; notes the Marshal’s schedule will be coming out

        designating what days for what facilities will be brought in; will take into account the Marshal’s scheduled

        when the time comes; will set the hearing out 60 days; if counsel needs more time, alert the Court, or if

        circumstances at McKinley change, it may have to be moved out.

10:04   Court in recess.
